Aulisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board- which denied claimant benefits on the ground that he provoked his discharge thereby voluntarily leaving his employment without good cause (Labor Law, § 593, subd. 1). Claimant’s hours of employment were from 9:0Ü a.m. to 5:30 p.m. He was responsible for opening his employer’s office and was discharged for reporting late to work. What constitutes “ good cause ” is a question of fact (Matter of Sperling [Catherwood], 20 A D 2d 584, mot. for lv. to app. den. 14 N Y 2d 481; Matter of Gilmore [Catherwood], 25 A D 2d 462) and the resolution of the factual issues is within the power of the board where, as here, it is supported by substantial evidence (Matter of Weinberger [Catherwood], 22 A D 2d 995). *979It is our view, upon the record before us, the board could find that claimant on the last day of his employment was late reporting for work, despite the many warnings he had received from his employer, and that he failed to comply with a reasonable condition of his employment thereby leaving said employment voluntarily and without good cause. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Staley, Jr., JJ., concur.